Exhibit 10.25
[cmegroup_logo.jpg]






October 13, 2011






Charles P. Carey
604 West 52nd Pl.
Western Springs, IL 60558


Dear Mr. Carey:


This letter will confirm the terms of your agreement (the "Agreement") with the
undersigned CME Group Inc. ("CME Group "), with respect to your performance of
consulting services for CME Group and its subsidiaries and affiliates
(collectively with CME Group, the "CME Group Entities") commencing on the date
you sign this Agreement.
    
1.Term. The term of this Agreement shall commence effective upon the date you
accept this Agreement and shall continue in force until the annual meeting of
CME Group shareholders to be held in 2012 (the "Term"). This agreement shall
also terminate upon your death or "permanent disability." For purposes of this
Agreement, "permanent disability" shall mean any mental or physical disability
or illness which results in your being unable to substantially perform your
duties for a continuous period of 150 days or for periods aggregating 180 days
of any 365 day period.


2.Scope of Consulting Services. During the term of this Agreement, you will
render consulting services to CME Group and CME Group Entities upon request with
respect to interactions with the CBOT Directors (as defined in bylaws of CME
Group), including any Rule Change Notices (as defined in the Restated
Certificate of Incorporation of Board of Trade of the City of Chicago, Inc.
(“CBOT”)), the global expansion of CBOT products, regulatory matters, and other
matters in which you have expertise relating to the financial services industry.
In providing such services, you shall comply with all applicable laws, statutes,
regulations, orders, codes and other acts of any applicable governmental
authority and the policies, standards and regulations of CME Group and the CME
Group Entities. You will personally perform all of the consulting services
required under this Agreement. Any request for consulting services under this
Agreement will be made by the Board of Directors or the Executive Chairman of
CME Group. The Board of Directors or the Executive Chairman insofar as
reasonably practicable, shall consider your convenience in the timing of the
requests, and your failure or inability, by reason of temporary illness or other
cause beyond your control or because of your absence for reasonable periods, to
respond to such requests during any such temporary period shall not be deemed to
constitute a default on your


--------------------------------------------------------------------------------


part in the performance of your consulting services under this Agreement.


3.Consulting Fee. In consideration for your consulting services and the
non-compete and confidentiality provisions of this Agreement, CME Group shall
pay to you $500,000 in the aggregate during the Term, payable in four equal
installments of $125,000 in arrears. The first such installment shall be paid on
October 17, 2011, with the subsequent installments due and payable on January
16, 2012 and April 16, 2012 and with the last installment being paid no later
than 30 days following the date of the annual meeting of the CME Group
shareholders to be held in 2012. During the Term, you will continue to receive
the standard compensation and benefit package awarded to other CME Group
non-executive directors.


4.Expense Reimbursement /Other Benefits. CME Group shall reimburse you for, or
advance to you, all reasonable and necessary out-of-pocket travel and other
expenses incurred by you at the specific request of a CME Group Entity and
otherwise consistent with CME Group expense reimbursement policies from time to
time in effect in connection with your performance of services hereunder. Such
expenses shall be reimbursed promptly after your submission to CME Group of
expense statements, including copies of receipts and other documents verifying
the amounts included therein, in such reasonable detail as CME Group may
require.


5.Nature of the Relationship. You will perform the services required under this
Agreement as an independent contractor to, and not as an agent or employee of,
CME Group or any other CME Group Entity. Except as and to the extent that CME
Group or another CME Group Entity, as the case may be, may otherwise prescribe
in writing, you shall not have any authority to negotiate or to conclude any
contracts on behalf of, or otherwise bind, CME Group or any other CME Group
Entity. You shall be solely responsible for and shall pay all amounts of
applicable federal and state income and self employment taxes. You shall not be
eligible to participate in any employee benefit, group insurance or compensation
plans or programs maintained by any CME Group Entity, except for those plans or
programs available to other non-executive directors that you may participate in
as a director. Neither CME Group nor any other CME Group Entity shall provide
Social Security, unemployment compensation, disability insurance, workers'
compensation or similar coverage, or any other statutory employment benefit, to
you.


6.Reporting Obligations. During the Term, you will make regular reports, no less
frequently than once every two months, to the Executive Chairman regarding the
services provided pursuant to this Agreement.


7.Assisting Competitors. During the Term and for a period of one (1) year
thereafter, you will not, without the prior written consent of CME Group, accept
employment with or act or provide services for or on behalf of or serve on the
Board of Directors (or similarly governing body) or any advisory committees of
any derivatives exchange or for any person, organization or entity providing
clearing services. In addition to the fiduciary responsibilities of


--------------------------------------------------------------------------------


a director, CME Group’s Director Conflict of Interest Policy provides: “A
director may not use his position, or confidential corporate information, to
benefit himself or another person or entity.” In addition, the Board of
Directors Code of Ethics provides: “In order to maintain the highest degree of
integrity in the conduct of CME Group’s business and to maintain your
independent judgment, directors must avoid any activity or personal interests
that creates or appears to create a conflict between a director’s own interests
and the interests of CME Group as determined by CME Group.”


8.Confidential Information. In connection with your service to the CME Group
Entities and their predecessors, and pursuant to this Agreement, you have
acquired or may acquire confidential information with respect to the business,
plans, strategies, finances, technology, markets, operations, customers,
members, employees, suppliers and vendors and other matters of or related to the
CME Group Entities. In addition to the fiduciary responsibility of a director,
at least two CME Group policies on confidentiality govern disclosure of
information secured by reason of service on the Board of Directors. CME Group’s
Corporate Governance Principles respecting Confidentiality of Information
provide: “In order to facilitate open discussion, confidentiality of information
and deliberations is an imperative. Each Director has an affirmative duty to
safeguard the confidentiality of information provided to the Board as well as
the nature of Board room deliberations.” The Board of Directors Code of Ethics
provides: “Confidential Information: Board members may often receive or have
access to confidential, sensitive and non-public information about CME Group and
others. Board members should presume that any information they receive about CME
Group or about CME Group’s customers, members or others through their work as a
Board member is confidential and, therefore, should not be disclosed or made
public, except when disclosure is authorized or legally required. Board members
have an obligation to safeguard confidential information, whether generated
internally or acquired from others, and to use it only in the performance of
their responsibilities as a Board member. The obligation to preserve CME Group's
confidential information is ongoing even after an individual's service as a
director ends.” (All of the foregoing categories of information are,
collectively, the "Confidential Information") Unless disclosure is required by
law, you shall not, without the prior written consent of CME Group, at any time,
whether during or after the term of this Agreement, communicate or divulge any
Confidential Information to anyone other than a CME Group Entity or those other
persons or entities designated by CME Group. All records, files, documents,
notes, data and the like relating to the business or activities of any CME Group
Entity which you shall prepare, develop, use, compile or receive shall be and
remain the sole property of CME Group, or such other CME Group Entity as the
case may be, and shall be returned upon CME Group's request. "Confidential
Information" shall exclude information (a) readily available in the public
domain other than as a result of your act or omission or (b) obtained from third
parties rightfully in possession of such information and having no direct or
indirect confidentiality obligation to any CME Group Entity.


--------------------------------------------------------------------------------


9.Indemnification. To the extent permitted by law, CME Group agrees to indemnify
you if you are a party or are threatened to be made a party to any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative by reason of the fact that you are providing
consulting services under this Agreement. The indemnification shall be from and
against expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by you or on your behalf in
connection with such action, suit or proceeding and any appeal therefrom, but
shall only be provided if you acted in good faith and in a manner you reasonably
believed to be in or not opposed to the best interests of CME Group, and, with
respect to any criminal action, suit or proceeding, had no reasonable cause to
believe your conduct was unlawful.


10.Non-Waiver. The failure by either party to exercise any of its or his rights
in the event of a breach of this Agreement by the other party shall not be
construed as a waiver of such breach or any subsequent breach, or prevent either
party from later enforcing strict compliance with this Agreement as to such
breach or any subsequent breach.


11.Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be void or unenforceable for any reason, such
provision shall be modified or deleted in such manner so as to make this
Agreement, as modified, legal and enforceable, and the remaining provisions
hereof shall continue in full force and effect.


12.Notices. All notices and other required communications under this Agreement
("Notices") shall be in writing, and shall be sent to a party at the address set
forth below such party's signature block below. A party may change its address
by sending Notice to the other party of the new address. Notices shall be given:
(a) by personal delivery to the other party; (b) by facsimile, with a
confirmation sent by registered or certified mail, return receipt requested; (c)
by registered or certified mail, return receipt requested; or (d) by express
courier (e.g. DHL, Federal Express, etc.). Notices shall be effective and shall
be deemed delivered: (i) if by personal delivery, on the date of the personal
delivery; (ii) if by facsimile, on the date stated in the electronic
confirmation, delivered during normal business hours (8:00 a.m. to 5:00 p.m. at
recipient's location), and, if not delivered during normal business hours, on
the next business day following delivery; (iii) if solely by mail, on the date
of receipt as stated on the return receipt; or (iv) if by express courier, on
the date signed for or rejected as reflected in the courier's delivery log.


13.Miscellaneous. This Agreement is personal to you, and you shall not assign
this Agreement without CME Group's prior written consent. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Illinois without regard to choice of law rules. This Agreement contains the
entire understanding between CME Group and yourself with respect to the subject
matter hereof and supercedes and voids all prior negotiations, discussions, and
agreements, whether written or oral. This Agreement may not be amended, modified
or extended other than by a


--------------------------------------------------------------------------------


written agreement executed by the parties hereto.


* * *




--------------------------------------------------------------------------------


Please confirm that the foregoing Agreement correctly sets forth the agreement
between CME Group and yourself by signing and returning to CME Group one of the
enclosed copies of this letter.


Very truly yours,


                    
 
CME GROUP INC.




/s/ Terrence A. Duffy
 
Executive Chairman Of The Board
 
/s/ Terrence A. Duffy
 
Agreed and Accepted as of
October 13, 2011




/s/ Charles P. Carey
Charles P. Carey




Address for Notice Purposes:


604 West 52nd Pl.
Western Springs, IL 60558










Address for Notice Purposes:


CME Group Inc.
20 South Wacker Drive
Chicago, IL 60606
Attention: General Counsel
 







